Citation Nr: 1525875	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for revocation of the forfeiture of the appellant's rights to Department of Veterans Affairs benefits, under the provisions of 38 U.S.C.A. § 6103(a) (West 2014).

2.  Whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Appellant served on active duty from November 1967 to September 1971 and from August 1974 to April 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The case is now properly before the RO in San Diego, California.

The Appellant appeared and testified at a personal hearing in April 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of whether clear and unmistakable error was committed in the March 1977 forfeiture decision has been raised by the record during the April 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision issued in August 2002, the San Diego, California RO denied the appellant's petition to reopen a claim for revocation of the forfeiture of his rights to VA benefits, under the provisions of 38 U.S.C.A. § 6103(a).
 
2. Evidence added to the record since the last final August 2002 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the appellant's petition to reopen a claim for revocation of the forfeiture of his rights to VA benefits, under the provisions of 38 U.S.C.A. § 6103(a).


CONCLUSIONS OF LAW

1.  The August 2002 administrative decision that denied the appellant's petition to reopen a claim for revocation of the forfeiture of his rights to VA benefits, under the provisions of 38 U.S.C.A. § 6103(a), is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
 
2.  New and material evidence has been received to reopen the appellant's claim for revocation of the forfeiture of her rights to VA benefits, under the provisions of 38 U.S.C.A. § 6103(a). 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to reopen, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Appellant.

New and Material Evidence

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court of Appeals for Veterans Claims (Court) noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, the Appellant asserts that he has submitted new and material evidence to reopen his petition for revocation of forfeiture and that the evidence is otherwise sufficient to restore his ability to receive disability benefits.  The Appellant's claim to reopen grew from a claim of entitlement to service connection for asthma, which was previously denied due to his forfeiture of benefits.  Additionally, during his April 2015 Board hearing, the Appellant's representative argued that clear and unmistakable error (CUE) was committed by the VA in the original 1977 finding of fraud and forfeiture of benefits. 

A brief explanation of the facts and procedural history of this case is necessary.

After his first period of service ended in 1971, the Appellant returned to the Philippines and in 1973 enrolled in classes at San Sebastian College.  During the 1973 to 1974 school year, the Appellant completed some classes.  He additionally sought education benefits from the VA for the 1974 to 1975 school year.  The school semester commenced in June 1974; the VA received a certificate of enrollment for this period and disbursed educational assistance.  The Appellant then decided that he was not going to return to school, and instead signed up for his second period of service, which began in August 1974.  He did not inform the VA that he had returned to service.  During a compliance survey conducted in September 1975 the VA discovered that the Appellant was not enrolled in classes for the first and second semesters of the 1974-1975 school year, and that tuition fees were not paid to the school for that year.  The VA sent letters regarding this matter, but the Appellant failed to respond to them (and during his 2015 hearing, the Appellant argued that he was onboard a U.S. Navy ship and did not receive this notice).   

An investigation conducted by the school officials of San Sebastian College found that a school registrar was falsifying school records and reports furnished to the VA for the purpose of covering up deficiencies in veterans' attendance which would have resulted in overpayment.  It was indicated that the students/veterans paid the registrar for the false reports.  The registrar's name was on the Appellant's June 1974 certificate of enrollment.  Based on this information, and without a response from the Appellant regarding the VA's fraud investigation and the VA's attempt to collect the educational benefits debt of $4,016.13, forfeiture of the rights, claims and benefits to which the Appellant might otherwise be entitled under laws administered by the VA (except laws pertaining to insurance benefits) was invoked by the Director, Compensation and Pension Service in March 1977.

Notice of the March 1977 decision was sent to the Appellant's address of record (he argues he did not receive this notice); however, he did not file a timely substantive appeal.  In August 1990, the Appellant filed a claim of entitlement to service connection for asthma.  His claim was denied in a November 1990 administrative decision, based on his forfeiture of benefits due to fraud.  He did not appeal this decision.  In February 2001, the Appellant filed claims of entitlement to service connection for high blood pressure and asthma.  In an August 2002 administrative decision, his claims were denied due to a lack of new and material evidence regarding his revocation of forfeiture of benefits due to fraud.  He did not appeal this decision, and it became final.   38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Evidence of record at the time of the August 2002 administrative decision included the 1976 fraud investigation, information regarding when the Appellant was enrolled in classes at San Sebastian College, his June 1974 enrollment certificate, paperwork regarding changes in address, and "change of address" paperwork that requested where payments from the VA should be sent.  While the Appellant's service records were with the VA in 1985, it is not clear from the record if they were available during the 1990 decision. 

Evidence added to the claims file since the August 2002 administrative decision included the Appellant's hearing testimony, arguments of clear and unmistakable error in the 1977 VA decision, and a statement from the Appellant that his ex-wife (who he was married to and separated from in 1974) fraudulently cashed the checks he received from the VA, and falsified his signature on the checks.   

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the August 2002 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Appellant's statements regarding his ex-wife's forging of his signature and theft of his VA education benefits is "material" evidence that the fraud committed against the government was committed by his ex-wife and not himself.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The Appellant's testimony and statement provided a more complete picture of the circumstances of his overpayment of educational benefits.  Consequently, the new evidence raises a reasonable possibility of substantiating the Appellant's claim for revocation of the forfeiture of his rights to Department of Veterans Affairs benefits, under the provisions of 38 U.S.C.A. § 6103(a).

Under these circumstances, the criteria to reopen the claim for revocation of the forfeiture of the appellant's rights to Department of Veterans Affairs benefits, under the provisions of 38 U.S.C.A. § 6103(a) are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received; the claim of propriety of the revocation of forfeiture of VA benefits is reopened.


REMAND

The Board is remanding the claim of whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper to the RO for a decision on the merits.  

Review of the virtual record shows that the Appellant's service treatment and personnel records are not in the claims file.  A January 2011 response for a request for the records from the National Personnel Records Center (NPRC) showed that the records were not available.  However, a December 1985 memorandum noted that the Appellant's file was sent from the RO in Manila, Philippines to the RO in San Fransisco, California.  The memorandum then notes that because this is a "forfeiture case jurisdiction belongs to this OFC or WRO since the Appellant now resides in the United States.  We will permanently transfer the case folder to WRO today."  An additional December 1985 request for transfer noted that the file was transferred to "VARO Wash (372)" and that the transfer was permanent due to the best interest of the Appellant because the case was a "forfeiture case."  Part of the Appellant's claim that the forfeiture should be revoked is that he was onboard a U.S. Navy ship during the time period when the VA was sending him notice of his fraud investigation and the claims of indebtedness.  As such, his personnel records may be pertinent to his clam for revocation of forfeiture.

Notably, the referred issue of whether there was CUE in the March 1977 decision should also be addressed by the RO, as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Appellant's claim of Clear and Unmistakable error in the March 1977 forfeiture decision and inform him of his appellate rights.   

2.  Attempt to obtain the Appellant's service personnel records through appropriate sources.  (Note: December 1985 records indicate the claims file was permanently transferred to the "VARO Wash (372).")  If attempts to obtain the records fail, a memorandum of unavailability must be added to the record outlining the steps taken to obtain the missing records.

3.  Thereafter, adjudicate the claims whether the declaration of forfeiture of the appellant's rights to Department of Veterans Affairs (VA) benefits under the provisions of 38 U.S.C.A. § 6103(a) is proper.  If the benefits sought on appeal remain denied, the Appellant and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


